Case 1:18-cv-02610-TJK Document 3-48 Filed 11/13/18 Page 1 of 5




              Exhibit 54
.......... ... ...
    .    .
11/12/2018




             .   .
                                        White House
                      Case 1:18-cv-02610-TJK




      Midterm Elections
                                                    bars some news
                                                 Document




                                Imprisoned In Myanmar
                                                               3-48organizations from briefing | Reuters
                                                                        Filed 11/13/18




                                                               Sectors Up Close   Breakingviews
                                                                                                  Page 2 of 5




                                                                                                  Investing     Future of Mone




    POLITICS
    FEBRUARY 24, 2017 / 5:39 PM / 2 YEARS AGO




    White House bars some news organizations from brieﬁng

    Ayesha Rascoe



    WASHINGTON (Reuters) - The White House excluded several major U.S. news
    organizations, including some it has criticized, from an oﬀ-camera brieﬁng held by the White
    House press secretary on Friday.




https://www.reuters.com/article/us-usa-trump-media-idUSKBN1632JG                                                             1/5
11/12/2018                              White House
                      Case 1:18-cv-02610-TJK        bars some news
                                                 Document      3-48organizations from briefing | Reuters
                                                                        Filed 11/13/18            Page 3 of 5




    Journalists leave after several major news organizations including CNN, The New York Times and Politico were excluded
    from an oﬀ camera "gaggle" meeting with White House Press Secretary Sean Spicer in his oﬃce that was held in place of
    the regular daily press brieﬁng at the White House in Washington, U.S., February 24, 2017. REUTERS/Yuri Gripas



    Reporters for CNN, The New York Times, Politico, The Los Angeles Times and BuzzFeed were
    not allowed into the session in the oﬃce of press secretary Sean Spicer.


    Spicer’s oﬀ-camera brieﬁng, or “gaggle,” replaced the usual televised daily news brieﬁng in the
    White House brieﬁng room. He did not say why those particular news organizations were
    excluded, a decision which drew strong protests.


    Reuters was included in the session, along with about 10 other news organizations, including
    Bloomberg and CBS.


    President Donald Trump has regularly attacked the media and at a gathering of conservative
    activists on Friday he criticized news organizations that he said provide “fake news”, calling
    them the “enemy” of the American people.


    Spicer said his team decided to have a gaggle in his oﬃce on Friday instead of a full brieﬁng in
    the larger White House brieﬁng room and argued that “we don’t need to do everything on
    camera every day.”


    Reporters at the Associated Press and Time magazine walked out of the brieﬁng when hearing
    that others had been barred from the session.


    Oﬀ-camera gaggles are not unusual. The White House often invites handpicked outlets in for
    brieﬁngs, typically for speciﬁc topics. But brieﬁngs and gaggles in the White House are usually

https://www.reuters.com/article/us-usa-trump-media-idUSKBN1632JG                                                            2/5
11/12/2018                              White House
                      Case 1:18-cv-02610-TJK        bars some news
                                                 Document      3-48organizations from briefing | Reuters
                                                                        Filed 11/13/18            Page 4 of 5
    open to all outlets and they are free to ask anything.


    A pool reporter from Hearst Newspapers was included in the gaggle on Friday and gave full
    details to the entire press corps. Media outlets allowed into the gaggle also shared their audio
    with others.



    PROTESTS

    Spicer’s decision drew a sharp response from some of the media outlets that were excluded.


    “Nothing like this has ever happened at the White House in our long history of covering
    multiple administrations of diﬀerent parties,” Dean Baquet, executive editor of The New York
    Times, said in a statement.


    “We strongly protest the exclusion of The New York Times and the other news organizations.
    Free media access to a transparent government is obviously of crucial national interest.”


                                                                   The White House Correspondents Association, or
                                                                   WHCA, also protested.


                                                                   “The WHCA board is protesting strongly against
                                                                   how today’s gaggle is being handled by the White
                                                                   House,” said Jeﬀ Mason, president of the
                                                                   association and a Reuters reporter.

    Slideshow (2 Images)
                                                                   During the election campaign last year, Trump’s
                                                                   team banned a few news organizations, including
                                                                   The Washington Post and BuzzFeed, from covering
    his campaign rallies for a period of time to protest their coverage.


    CNN posted a Twitter message on Friday afternoon saying: “This is an unacceptable
    development by the Trump White House. Apparently this is how they retaliate when you
    report facts they don’t like. We’ll keep reporting regardless.”
https://www.reuters.com/article/us-usa-trump-media-idUSKBN1632JG                                                      3/5
11/12/2018                              White House
                      Case 1:18-cv-02610-TJK        bars some news
                                                 Document      3-48organizations from briefing | Reuters
                                                                        Filed 11/13/18            Page 5 of 5
    Ben Smith, editor-in-chief of BuzzFeed News, said in a statement: “While we strongly object to
    the White House’s apparent attempt to punish news outlets whose coverage it does not like,
    we won’t let these latest antics distract us from continuing to cover this administration fairly
    and aggressively.”




        Key U.S. election races still undecided



    On Friday, Spicer said the White House plans to ﬁght against what it says is unfair coverage.


    “I think we’re going to aggressively push back,” he said. “We’re just not going to sit back and
    let false narratives, false stories, inaccurate facts get out there.”


    Reporting by Steve Holland; Editing by Kieran Murray and Mary Milliken
    Our Standards: The Thomson Reuters Trust Principles.




https://www.reuters.com/article/us-usa-trump-media-idUSKBN1632JG                                                4/5
